Citation Nr: 1756241	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-33 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral eye disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from August 1943 to March 1946 and from September 1950 to July 1952, with additional service in the Puerto Rico Army National Guard.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The February 2011 rating decision was developed and adjudicated as a petition to reopen a claim for service connection for defective vision previously denied by the VA in November 1966.  

On appeal, the Board found that since the 1969 rating decision initially denying the claim, a relevant service report was associated with the file.  As the report was not of record when VA first decided the claim in 1969, the Board reconsidered the Veteran's claim for entitlement of service connection for bilateral eye disorders on the merits.  See 38 C.F.R. § 3.156(c) (2017).  

In April 2015 and January 2016, the Board remanded the issue of entitlement to service connection for bilateral eye disorders (listed as an eye condition claimed as defective vision), for further development.  

In a July 2016 decision, the Board denied entitlement to service connection for the Veteran's bilateral eye disorders.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in August 2017 granting a Joint Motion for Remand (JMR) filed by the Veteran's representative and the VA Office of the General Counsel.  The Court's order vacated the Board's July 2016 decision and remanded the Veteran's claim to the Board for all non-English documents to be translated, reviewed, and, if warranted, an addendum medical opinion obtained that includes review of the newly translated documents.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDING OF FACT

The Veteran's current bilateral eye disorders did not have their onset during service, and are not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral eye disorders are not met.  38 U.S.C. §§ 1110, 1154(a) (2012); 38 C.F.R. § 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.26(a) (2017).  Proper VCAA notice must inform the claimant of any information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran to procure service treatment records and additional private medical records identified by the Veteran, and also provide the Veteran any necessary examinations.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and assistance provisions.  Adequate notice was provided to the Veteran in a July 2010 letter.  Additionally, the Veteran was provided thorough VA examinations.  
The Board notes that the Veteran's service treatment records are incomplete.  The only report presently of record is a March 1946 separation examination report, which noted that the Veteran had 20/20 vision in his right and left eye.  An April 2012 response from the National Personnel Records Center indicted that the Veteran's service treatment records were destroyed in a fire.  

The Board recognizes that the VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened if records are unavailable.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  The Board notes, however, the law does not lower the legal standard for proving a claim for service connection, rather it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from the missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005). 

As it explained in the JMR order, the Court conducts its reviews and deliberations in English, pursuant to Vet. App. Rule 3(h).  Furthermore, any document transmitted to the Court in a language other than English shall be accompanied by an English translation that is certified as true and correct by the translator, pursuant to 28 U.S.C. § 1746 (2012).  Under the VA's duty to assist, the VA must include these documents in the record for adjudication.  See 38 U.S.C. § 5103A(c); 28 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to the JMR, the Board identified the documents that were written in Spanish that were not accompanied by an English translation.  Certified translations of these documents were obtained and associated with the Veteran's claims file.  Upon review of these additional translated documents, the Board determines that an addendum medical opinion is not warranted.  

Specifically, the January 1971 letter from Dr. L.M.D. is irrelevant.  Although the letter briefly discusses the gas poisoning that the Veteran suffered during his military service in 1944, Dr. L.M.D. treated the Veteran for his psychiatric conditions, which is not an issue on appeal.  Similarly, the Veteran's Notice of Disagreement, dated August 1971, concerned the Veteran's claim for his nervous condition, which is not an issue on appeal.  The June 1968 letter from Dr. J.M.C. simply indicates that the physician had been treating the Veteran since 1957 for a right eye disorder.  Additionally, the January 1969 letter from Dr. P.M., along with an accompanying cover letter from the Puerto Rico's Veteran's Office, discussed that the physician found myopia consisting of an astigmatism in the Veteran's right eye.  

II.  Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pertinent to this case, service connection may not be granted on a direct basis for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relation to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017); see also Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003).  However, service connection may be granted if the refractive error was subject to a superimposed disease or injury.  See VAOPGCPREC 82-1990.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he is entitled to service connection for his bilateral eye disorders due to injuries he sustained while on active service.  The medical evidence of record establishes that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with open angle glaucoma and pseudophakia in both eyes. 

The Veteran's lay statements indicate that he was treated for eye problems during service.  Specifically, he reported that he sustained eye injuries during service when he was rendered unconscious by gas exposure from a leaking heater, and was hospitalized at that time.  He also indicated that he was struck in the left eye by a tree branch during service.  

As previously discussed, the Veteran's service treatment records are no longer apart of the record.  However, a November 1966 rating decision documented the two in-service events that the Veteran claims are the cause for his bilateral eye disorders.  The 1966 rating decision indicated that the Veteran's induction examination was negative for any pertinent diseases or defects.  It was also noted that during service in 1944, the Veteran was hospitalized and treated for asphyxiation, which accidentally occurred when a natural gas fire blew out while he was asleep in his quarters.  The RO noted that the Veteran was asymptomatic when he was discharged from the hospital.  The RO reported that in August 1951, the Veteran sustained an eye injury from a branch of a tree or from grass.  Based on the 1966 discussion of the Veteran's service treatment records, the Board concedes that the Veteran sustained some form of eye injury while on active service.  

Although the record establishes that the Veteran currently suffers from eye disorders, and the Veteran sustained two eye-related injuries while in service, there is no evidence establishing a nexus between the two.  Therefore, the third element of service connection has not been established. 

The Veteran was afforded an in-person examination by a VA physician in August 2013.  The VA physician's report indicated that the Veteran presented with occasional discomfort in both eyes (although more in the right eye).  The Veteran recounted his hospitalization while in service due to gas intoxication.  The physician also indicated that the Veteran had cataract surgery in both eyes in 2009; achieving excellent corrected vision in both eyes.  The VA physician indicated diagnoses of pseudophakia of both eyes and open angle glaucoma.  The VA physician opined that the claimed eye disorder was less likely than not (i.e., less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that the Veteran's loss of central vision was due to refractive error in both eyes, and that the Veteran's loss of peripheral vision in the right eye was due to open angle glaucoma.  The VA physician further reasoned that the Veteran's refractive error and open angle glaucoma are not related to gas exposure while in service.  

In a June 2015 VA examination report, the VA examiner again identified diagnoses of pseudophakia of both eyes and with open angle glaucoma.  The VA physician opined that the Veteran's claimed eye disorder was less likely than not (i.e., less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The VA physician reasoned that the Veteran's loss of vision was due to refractive error (hyperopia, astigmatism, and presbyopia); and that following a 2009 cataract removal procedure, the Veteran achieved excellent best corrected vision in both eyes.  The VA physician further indicated that this decreased visual acuity due to refractive error was not secondary to military service, and reasoned that there was no evidence of an additional disability superimposed upon the refractive error during the Veteran's service. 

In a February 2016 addendum opinion, the June 2015 VA examiner further reasoned that "being rendered unconscious by exposure to a leaking heater would not cause open angle glaucoma, senile cataracts nor refractive error."  The VA physician also reasoned that "being struck by a tree branch in the left eye would not cause bilateral senile cataracts, bilateral open angle glaucoma nor bilateral refractive error."  Notably, the examiner indicated that the Veteran's glaucomatous changes were worse in his right eye, rather than the left.  The VA physician based her opinions on an evaluation of the Veteran's claims file, and an August 2013 in-person evaluation that she conducted of the Veteran.  The VA physician further indicated that the Veteran's refractive error was not causally related to any event or circumstance of his military service.  The VA physician reasoned that there were no corneal scars described in any of the Veteran's previous VA examinations or treatment records to suggest possible sequela of trauma with tree branch while in service.  Finally, the VA physician opined that the Veteran's loss of vision was not secondary to conjunctivitis.  She reasoned that there is no diagnosis of conjunctivitis in the Veteran's VA treatment records. 

The Veteran has alleged that his current bilateral eye disorders had their onset during his periods of service and were caused by the injuries he sustained while on active service.  While lay persons are competent to provide opinions on some medical matters, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of an eye disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's statements regarding a nexus between his eye disorders and military service are outweighed by the other evidence of record.  

In conclusion, the Board finds that direct service connection for bilateral eye disorders is not warranted.  The medical evidence is against the relationship between the Veteran's current eye disorders and service.  Additionally, the VA examiner provided a thorough and well-reasoned negative medical nexus opinion.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers the reliance on medical evidence appropriate.  As such, the Board gives these opinions considerable weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral eye disorders is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral eye disorders is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


